Title: To James Madison from Horatio Gates Spafford, 15 June 1814
From: Spafford, Horatio Gates
To: Madison, James


        
          Confidential.
          Esteemed Friend
          Albany, 6 Mo. 15, 1814.
        
        I know not what may be the views of Administration, but I have taken upon myself to deny that those in whom the national trust is deposited to guard the Constitution, should be the first to design its overthrow. To cover real designs, it is not uncommon to impute to opponents in political life, purposes which we intend. It is said by many & by many believed, that

our government will soon be changed, & the advocates for change are certainly neither few nor feeble. In 20 places in a day, one may hear circles discussing the prospective change, & painting, in glowing colors, the glory of a limited monarchy, with its many advantages over a Republic. If Administration believes there is no danger in all this system of treasonable discussion, let it not judge too lightly of the effect of its combinations. I am still devoted to the Constitution, & that Constitution equally administered to all. None proscribed in innocence, none protected in crime. I wish to see the friends of the Constitution, distinguished from its foes; & let that be the only distinction of party names. The present is no time to trifle with men or opinions. Government does not know how formidable is the phalanx of opposition, nor how bold & desperate.
        May I speak plainly, assured of confidence? If so, then, I have been lately told by a noted British Partizan, that Baltimore is to be burnt by the British, “within a very few weeks,” & that he was then going to the Lines, (toward Canada) for a certain purpose. He has gone. I am perfectly convinced that concerted movements will soon be arranged by these men with the British on our N. frontier. Indeed, the same man intimated as much, & pretty plainly. He had lately been in Virginia. Now—these are some of the grounds for my fears. May I not be alarmed!
        I would say more, but how I do know that the Government regards these things as worthy of attention?
        Where sleeps the guardian genius of America, or is she smothered forever amidst the rubbish of party contest. Heaven save my country, united & free. I am thy friend, & the friend of all those who love the Constitution.
        
          H.G. Spafford.
        
      